MEMORANDUM OPINION
                                        No. 04-11-00187-CV

                                  IN THE INTEREST OF A.A.A.

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-PA-00616
                               Honorable Peter Sakai, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 7, 2011

AFFIRMED

           This is an appeal from the trial court’s termination of appellant’s parental rights. See

TEX. FAM. CODE ANN. § 161.001(1)(D), (E), (2) (West 2008). Appellant’s court-appointed

attorney filed a brief containing a professional evaluation of the record and demonstrating that

there are no arguable grounds to be advanced. Counsel concludes that the appeal is without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). See In re

R.R., No. 04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21, 2003,

no pet.) (applying Anders procedure in appeal from termination of parental rights), disp. on

merits, 2003 WL 22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.) (mem. op.).
                                                                                       04-11-00187-CV


Counsel provided appellant with a copy of the brief. Appellant was informed of his right to

review the record and advised of his right to file a pro se brief. Appellant has not filed a brief.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed. We GRANT counsel’s motion to

withdraw. Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns

v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).


                                                   Sandee Bryan Marion, Justice




                                                 -2-